Execution Copy

BRU FUEL AGREEMENT

This BRU Fuel Agreement (this “Agreement”), dated as of December 28, 2018, is
made and entered into between Municipality of Anchorage, Alaska, a political
subdivision organized under the laws of the State of Alaska (“Municipality”),
and Chugach Electric Association, Inc., a not-for-profit electric cooperative
corporation organized under the laws of the State of Alaska (“Chugach”).

Recitals

WHEREAS, Municipality and Chugach have entered into that certain Asset Purchase
and Sale Agreement (the “Asset Purchase Agreement”) dated as of December 28,
2018 pursuant to which Chugach has acquired substantially all of the assets of
Municipality’s electric utility referred to as Municipal Light and Power
(“ML&P”).

WHEREAS, as an integral part of the transactions contemplated by the Asset
Purchase Agreement, Chugach and Municipality have agreed to enter into this
Agreement to provide for the pass-through of BRU costs of production to
customers of Chugach after the Closing as stated herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
Definitions

Capitalized terms used but not defined herein have the meanings assigned to them
in the Asset Purchase Agreement.  In addition, the following terms have the
meanings specified or referred to in this ARTICLE I:

“Applicable Test Period” means the annual period beginning on January 1 and
ending on December 31 of each year.

“Cost of Production” means the allocable cost of production for the ML&P BRU Gas
using all necessary capital costs and operating and maintenance expenses
associated with the BRU Interest.

“Excess BRU Gas” means any ML&P BRU Gas not used by retail customers of Chugach
in the Legacy Territory as and when such ML&P BRU Gas is produced.

“Legacy Territory” means ML&P’s retail service territory as in existence as of
immediately prior to the Closing





1

BRU Fuel Agreement dated as of December 28, 2018

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

“ML&P BRU Gas” means any and all gas produced that is attributable to the BRU
Interest acquired by Chugach pursuant to the Asset Purchase Agreement.

“ML&P BRU Gas Transfer Price” means the quotient obtained by dividing (i) the
estimated revenue requirement to generate ML&P BRU Gas during the Applicable
Test Period by (ii) the forecasted production for such ML&P BRU Gas during the
Applicable Test Period.

ARTICLE II
USAGE of ML&P bru fuel

Section 2.01 ML&P BRU Gas through December 31, 2033. From the Closing Date
through and including December 31, 2033, Chugach will use (i) ML&P BRU Gas to
serve retail customers of Chugach within the Legacy Territory at the ML&P BRU
Gas Transfer Price and (ii) any Excess BRU Gas to serve other customers of
Chugach at the ML&P BRU Gas Transfer Price, and will credit the proceeds of such
use to ML&P's Deferred Regulatory Liability from Gas Sales account for the
benefit of retail customers of Buyer within the ML&P legacy service area.

Section 2.02 ML&P BRU Gas after December 31, 2033. Chugach’s obligations under
Section 2.01 shall terminate on January 1, 2034. Beginning on January 1, 2034
and continuing thereafter, all Cost of Production will be recovered from all
Chugach retail customers inside and outside of the Legacy Territory at the same
rate.

ARTICLE III ﻿

MIScellaneous

Section 3.01 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by e-mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 3.01):

If to Municipality:

Municipality of Anchorage

632 W. 6th Avenue, Suite 850

Anchorage, AK  99501

E-mail: william.falsey@anchorageak.gov

Attention:  William D. Falsey, Municipal Manager





2

BRU Fuel Agreement dated as of December 28, 2018

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 



with a copy to:

Municipality of Anchorage

632 W. 6th Avenue, Suite 850

Anchorage, AK 99501

E-mail: rebecca.windtpearson@anchorageak.gov

Attention:  Rebecca A. Windt Pearson, Municipal Attorney

and a copy to:

K&L Gates LLP

925 Fourth Avenue, Suite 2900

Seattle, WA  98104-1158

E-mail: eric.freedman@klgates.com

Attention:  Eric E. Freedman

If to Chugach:

Chugach Electric Association, Inc.

5601 Electron Drive

Anchorage, AK  99518

E-mail: Lee_Thibert@chugachelectric.com

Attention:  Lee D. Thibert, Chief Executive Officer

with a copy to:

Chugach Electric Association, Inc.

5601 Electron Drive

Anchorage, AK  99518

E-mail:  Matthew_Clarkson@chugachelectric.com

Attention:  Matthew C. Clarkson, General Counsel

and a copy to:

Stinson Leonard Street LLP

Suite 2600

50 South Sixth Street

Minneapolis, MN  55402

E-mail: james.bertrand@stinson.com

Attention:  James J. Bertrand

Section 3.02 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections and Exhibits means the Articles, Sections and Exhibits
attached to this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
(z) to a statute means such statute as amended from time to time and includes
any successor legislation thereto and any regulations promulgated thereunder.
This Agreement shall be



3

BRU Fuel Agreement dated as of December 28, 2018

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

Section 3.03 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 3.04 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

Section 3.05 Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.
Notwithstanding the previous sentence, in the event of a conflict between the
terms of this Agreement and the Asset Purchase Agreement, the terms of the Asset
Purchase Agreement shall control.

Section 3.06 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed, except that Chugach may assign
this Agreement to any Affiliate or any Person that acquires all or substantially
all of its assets, whether by merger, asset purchase or otherwise. No assignment
shall relieve the assigning party of any of its obligations hereunder.

Section 3.07 No Third-party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

Section 3.08 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.



4

BRU Fuel Agreement dated as of December 28, 2018

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Section 3.09 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Alaska, without regard to conflict of law
principles that would result in the application of the laws of any other
jurisdiction.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
SUPERIOR COURT OF THE STATE OF ALASKA IN IN THE THIRD JUDICIAL DISTRICT, LOCATED
IN ANCHORAGE, ALASKA, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY
WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING
IN SUCH COURT AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN SUCH
COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 3.09(c).

Section 3.10 Specific Enforcement. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity. The parties acknowledge and agree that (a) the
parties shall be entitled to an injunction, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, without proof of damages, this



5

BRU Fuel Agreement dated as of December 28, 2018

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

being in addition to any other remedy to which they are entitled under this
Agreement and (b) the right to specific enforcement is an integral part of the
transactions contemplated by this Agreement and without that right, neither
Municipality nor Chugach would have entered into this Agreement.  Each party
agrees that it will not oppose the granting of specific performance and other
equitable relief on the basis that the other parties have an adequate remedy at
law or that an award of specific performance is not an appropriate remedy for
any reason at law or equity. The parties acknowledge and agree that any party
seeking an injunction to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 3.10 shall not be required to provide any bond or other security in
connection with any such injunction.

Section 3.11 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

Section 3.12 Conditions. This Agreement and the Parties’ obligations set forth
herein are contingent upon the occurrence of the Closing (as defined in the
Asset Purchase Agreement). In addition, this Agreement (1) does not take effect
until the prior approval of the RCA and (2) is, at all times, subject to
revision by the RCA.

[signature page follows]

 

6

BRU Fuel Agreement dated as of December 28, 2018

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this BRU Fuel Agreement to be
executed as of the date first written above by their respective officers and
officials thereunto duly authorized.

﻿

 

﻿

MUNICIPALITY OF ANCHORAGE, ALASKA

﻿

By_/s/ William D. Falsey_________________

Name:  William D. Falsey

Title:  Municipal Manager

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

By ___________________________________

Name:  Lee D. Thibert

Title:  Chief Executive Officer

﻿





Signature Page to

BRU Fuel Agreement

by and between

Municipality of Anchorage, Alaska, and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this BRU Fuel Agreement to be
executed as of the date first written above by their respective officers and
officials thereunto duly authorized.

﻿

 

﻿

MUNICIPALITY OF ANCHORAGE, ALASKA

﻿

By _________________________________

Name:  William D. Falsey

Title:  Municipal Manager

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

By_/s/ Lee D. Thibert____________________

Name:  Lee D. Thibert

Title:  Chief Executive Officer

﻿

﻿



Signature Page to

BRU Fuel Agreement

by and between

Municipality of Anchorage, Alaska, and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------